Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/542,600 filed 07/10/2017 is in response to Applicant’s arguments/remarks and claims amendment filed 09/30/2020. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 09/30/2020 Applicant has amended the claims of the application. Claim 1 has been amended by changing the coating composition weight of less than 0.05 to 1.0 g/m2. New claims 16-19 have also been added. The status of the claims stand as follows:
Currently amended 		1
Original			2-3, 9-13, 15 
Canceled 			4-6
Previously presented 		7-9, 14
3.5	New 				16-19
Claims 1-3, 7-19 are currently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the undercoat layer is formed from a composition and the composition ”has a coating weight per side of the current-collecting substrate of less than 1.0 g/m2, “ Applicant has not pointed out support for this amendment. A review of the instant specification indicates the coating weight per side of the current collector is not more than 0.1 g/m2 paragraph [0010], [0012], [0052], preferably not more than 0.09g/m2, and more preferably not more than 0.05 g/m2 paragraph [0052],  0.088 g/m2  paragraph [0075], 0.032 g/m2  paragraph [0077],  0.035 g/m2  paragraph [0079], 0.027 g/m2  paragraph [0080], [0081], range of 0.016-0.088 g/m2  paragraph [0091], not more than 0.1g/m2 paragraph [0092], 0.01 g/m2 paragraphs [0120], [0125], none of which discloses the range of greater than 0.1 g/m2  and less than 1.0 g/m2 included in the newly amended range of less than 1.0 g/m2..  Therefore, this is new matter. 




Claim Rejection -35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Waddoups et al. (U.S. Patent 5,571,950) and Akimoto et al. (U.S. PG Publication 2015/0037535)

This rejection was presented in the previous non-final Office Action dated 06/30/2020 and has been modified by the addition of the Akimoto reference U.S. ‘535 to address the amendment of the claims. 
Regarding Claim 1 Yokouchi discloses an electricity storage device (Yokouchi Title, Abstract, paragraph 0015, 0028), considered equivalent to the energy storage device, including an electrode having metal foil and an under coat layer formed on one surface or both surfaces of the metal foil (Yokouchi paragraph 0015, 0016), the metal foil considered equivalent to a current collecting substrate, and the undercoat layer is formed on at least one side of the current collecting substrate (Yokouchi paragraph 0015, 0016).
Yokouchi discloses the undercoat layer comprises a carbon material (Yokouchi paragraph 0017) wherein the carbon material comprises at least one selected from the group consisting of graphite, conductive carbon black, carbon nanotube, and carbon nanofiber (Yokouchi paragraph 0028) and discloses carbon nanotubes as an undercoat layer among other carbon materials.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have chosen carbon nanotubes from among the carbon 
Yokouchi discloses the coating composition may contain other additives such as dispersion stabilizers, i.e. dispersant (Yokouchi paragraph 0066) and crosslinking catalysts i.e. crosslinking agents (Yokouchi paragraph 0066). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have included the dispersant and a crosslinking agent in the coating composition in order to have the carbon nanotubes uniformly dispersed in the coating composition and the coating composition dispersant is corsslinked so as to offer a uniform coating. The composition that is coated comprise of the carbon nanotube (Yokouchi paragraph 0028) and other additives including a crosslinking agent (Yokouchi paragraph 0066); thus Yokouchi discloses a crosslinked composition that is considered equivalent to the coating composition formed from carbon nanotube, dispersant and a crosslinking agent.  
Yokouchi discloses the undercoat layer includes a carbon material and the undercoat layer has a coating weight per unit area of one surface of 0.01 to 3 g/m2 (Yokouchi Abstract). Since carbon nanotubes is disclosed by Yokouchi as one of the carbon materials for the undercoat (Yokouchi paragraph 0028) and since choosing carbon nanotubes from among the other carbon materials for the undercoating layer by the person of ordinary skill would have been obvious to try (MPEP 2143 IE), it would have also been obvious to include the carbon nanotubes in the disclosed amount of 0.01 to 3 g/m2 of the carbon materials (Yokouchi Abstract, paragraph 0028).
The claimed amount of the carbon nanotubes having coating weight per side of the current collecting substrate of less than 1.0 g/m2 overlaps with the range of Yokouchi of 0.01 to 2 (Yokouchi Abstract). According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode the undercoat layer includes dispersion stabilizers and sedimentation inhibitor (Yokouchi paragraph 0066) considered equivalent to a carbon nanotube dispersant.
Yokouchi is silent about the carbon nanotube dispersant is oxazoline polymer. Waddoups discloses an oxazoline of long chain hydrocarbon dispersant for carbon black mixture (Waddoups col. 4 lines 54-59). Akimoto discloses an organic-inorganic composite and film (Akimoto paragraph 0027), the composite including a cross-linking agent (Akimoto paragraph 0055) for cross-linking the organic-inorganic composite (Akimoto paragraph 0055), a dispersant (Akimoto paragraph 0209), and recognizes the inorganic compound can be carbon nanotube (Akimoto paragraph 0106) and the dispersant can be a polymer of oxazoline (Akimoto paragraph 0209) discloses among other dispersant compound. However, the choosing of oxazoline compound from among the other dispersant would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).  Therefore, it would have been obvious to a person of ordinary skill in the art to have used the oxazoline of long chain hydrocarbon dispersant disclosed by Waddoups (Waddoups col. 4 lines 54-59) and the oxazoline polymer disclosed  by Akimoto as a dispersant for the carbon nanotube material disclosed by Yokouchi since Waddoups discloses its use as dispersant for carbon black mixtures, and Akimoto discloses its use as dispersant for carbon nanotubes and carbon black is analogous to carbon nanotubes both being carbon materials. 
Regarding Claim 2 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device include electrode wherein the undercoat layer is formed on at least one side of the current-collecting substrate in such a way as to cover the entire surface thereof (Yokouchi paragraph 0016)
Regarding Claim 3 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode wherein the undercoat layer includes a binding agent (Yokouchi paragraph 0022) considered equivalent to the matrix polymer.
Regarding Claim 8 Yokouchi discloses the undercoat foil for the energy storage device electrode the current-collecting substrate is aluminum foil or copper foil (Yokouchi paragraph 0026).
Regarding Claim 9 and 10 Yokouchi discloses the energy storage device electrode comprising the undercoat foil for an energy storage device electrode and an active material layer formed over part or all of a surface of the undercoat layer (Yokouchi paragraph 0016).
Regarding Claim 11
Regarding Claim 12 Yokouchi discloses an electricity storage device (Yokouchi Title, Abstract, paragraph 0015, 0028), considered equivalent to the energy storage device, including an electrode having metal foil and an under coat layer formed on one surface or both surfaces of the metal foil (Yokouchi paragraph 0015, 0016), the metal foil considered equivalent to a current collecting substrate, and the undercoat layer is formed on at least one side of the current collecting substrate (Yokouchi paragraph 0015, 0016).
Regarding Claim 13 Yokouchi discloses an energy storage device (Yokouchi paragraph 0015, 0028) comprising at least one electrode assembly comprised of one or a plurality of the electrodes (Yokouchi paragraph 0012, 0015) and a metal tab (Yokouchi paragraph 0012, 0015), wherein at least one of the electrodes is ultrasonically welded to the metal tab (Yokouchi paragraph 0019, 0033, 0035) at a region of the electrode where the undercoat layer is formed and the active material layer is not formed (Yokouchi paragraph 0033).
Regarding Claim 14 Yokouchi discloses the energy storage device (Yokouchi paragraph 0015, 0028) wherein the metal tab (Yokouchi paragraph 0012, 0015) is made of at least one metal selected from the group consisting of aluminum, copper and nickel (Yokouchi paragraph 0025).
Regarding Claim 15 Yokouchi provides a method for manufacturing an energy storage device (Yokouchi paragraph 0015, 0028) comprising one or a plurality of the electrodes (Yokouchi paragraph 0012, 0015) which method comprises the step of ultrasonically welding at least one of the electrodes to the metal tab at a region of the electrode where the undercoat layer is formed and the active material layer is not formed (Yokouchi paragraph 0033, 0035).
Regarding Claim 16 Waddoups discloses an oxazoline of long chain hydrocarbon dispersant for carbon black mixture (Waddoups col. 4 lines 54-59), and Akimoto discloses an 
Regarding Claim 17 Yokouchi is silent about the amount of the crosslinking agent. However, it would have been obvious to a person of ordinary skill in the art to have optimized through routine experimentation the amount of the crosslinking agent in order to achieve a well crosslinked dispersant.  
Regarding Claim 18 Yokouchi discloses the undercoat foil for the electricity (i.e. equivalent to energy) storage device electrode the undercoat layer includes dispersion stabilizers and sedimentation inhibitor (Yokouchi paragraph 0066) considered equivalent to a carbon nanotube dispersant, and crosslinking catalysts  i.e. crosslinking agents (Yokouchi paragraph  0066). Akimoto also discloses the dispersion composition include a crosslinking agent (Akimoto paragraph 0055), and  the inorganic-organic composite is crosslinked by the cross-linking agent (Akimoto paragraph 0055), the composite includes the dispersant (Akimoto paragraph 0209)  Therefore, the composition of Yokouchi as modified by Waddoups and Akimoto contains an oxazoline of long chain hydrocarbon dispersant for carbon black mixture (Waddoups col. 4 lines 
Regarding Claim 19 Yokouchi discloses the weight of the coating is in the range 0.01 to 3 g/m2 (Yokouchi Abstract)., and coating weight per side of the current collecting substrate of less than not more than 0.1 g/m2 overlaps with the range of According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokouchi et al. (U.S. PG Publication 2015/0213967) in view of Waddoups et al. (U.S. Patent 5,571,950) and Akimoto et al. (U.S. PG Publication 2015/0037535), and further in view of Wang et al. (U.S. PG Publication 2013/0045413)

The discussion of Yokouchi, Waddoups and Akimoto as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of Claim 7.
Regarding Claim 7
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the current collector of Yokouchi by the teaching of Wang and made the carbon nanotube layers of the current collector in the disclosed range since such a modification constitutes applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 ID).
Response to Argument
In the response filed on 09/30/2020 Applicant has amended Claim 1 such that the coating composition has a weight of per side of the current-collecting substrate is less than 1.0 g/m2. However, the instant specification does not disclose such a range, which constitutes new matter. The  applied reference of Yokouchi which discloses the undercoat layer includes a carbon material and the undercoat layer has a coating weight per unit area of one surface of 0.01 to 3 g/m2 (Yokouchi Abstract) renders the newly amended range obvious. 
Applicant in traversing the previously presented rejection of the claims argues that Yokouchi fails to disclose the claimed pendant oxazoline group-containing vinyl polymer as a carbon nanotube dispersant, and Yokouchi (sic) merely discloses an oxazoline of long chain hydrocarbon dispersant. This should be Waddoups and not Yokouchi as pointed by applicant. Further argues Waddoups fail to disclose the crosslinking agent. Examiner notes that the dispersant of Waddoups used to disperse carbon black, and Akimoto teaches a polymer of oxazoline it can be used with carbon nanotubes as a dispersant and the combined teaching of Waddoups and Akimoto it would have been obvious to use it to disperse carbon nanotubes since both Waddoups and Akimoto teach that it can be used to disperse carbon material including carbon black and also carbon nanotubes. 
Regarding the newly added limitation of the crosslinking agent in the coating composition Yokouchi discloses the coating composition may contain other additives such as crosslinking catalysts i.e. crosslinking agents (Yokouchi paragraph 0066). Therefore, the newly added limitation is rendered obvious by the disclosure of Yokouchi. Applicant also argues that the reference of Wang fail to disclose or suggest the claimed feature of present invention without further elaboration. (Remarks page 6). Examiner notes that Wang is relied upon for the limitation of Claim 7 of the thickness of the undercoat layer, and its combination with Yokouchi and Waddoups renders the claim obvious. 
Newly added claims 16-19 are rejection over the previously applied references as presented above in this Office Action. 
For reasons presented here and in the previous Office Action the previously presented rejection is still considered proper and valid and the rejection has been maintained in this Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722